Citation Nr: 1723830	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a rating in excess of 30 percent for left nephrectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1961 to November 1965.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Arkansas.  

In May 2014, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination and obtain additional records.  Since the remand, the Veteran underwent VA examinations in June 2015 and July 2016.  Additional VA and private treatment records have also been associated with the file.  Thus, the Board determines that there has been substantial compliance with the May 2014 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Veteran also appeared at a Travel Board hearing in July 2012.  A transcript of that hearing is of record.  The Veterans Law Judge that conducted the July 2012 hearing is no longer at the Board. In February 2017, the Veteran was sent a letter informing him of the judge's departure and asking if he wanted another hearing he needed to respond to the letter within 30 days. The Veteran failed to respond to the letter, thus, no new hearing is deemed necessary.


FINDING OF FACT

The Veteran's left nephrectomy is not manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101; nor is there a showing of daytime voiding interval of less than one hour or awakening to void five or more times per night.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for left nephrectomy are not met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.115(a), 4.115(b), Diagnostic Code 7500 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in March 2008.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in July 2016 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.




Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase in October 2007.  The Board will therefore address evidence since October 2006.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's left nephrectomy has been evaluated under Diagnostic Code 7500.  38 C.F.R. § 4.115(b) (2016).  Diagnostic Code 7500 provides a minimum/maximum 30 percent rating for the removal of one kidney.  Where there is nephritis, infection, or pathology of the other, the disability is to be rated as renal dysfunction.

Renal dysfunction is rated under 38 C.F.R. § 4.115(a).  Under this regulation, albumin in the urine, whether constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 is rated 30 percent disabling. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 is rated 60 percent disabling. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is rated 80 percent disabling. 

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ system is rated 100 percent disabling.

For reference regarding Diagnostic Code 7101 for hypertension, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control is rated 10 percent disabling.  38 C.F.R. § 4.104.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.

Under 38 C.F.R. § 4.115(a), urinary frequency when there is a daytime voiding interval between two and three hours or awakening to void two times per night is rated 10 percent disabling.  Daytime voiding interval between one and two hours or awakening to void three to four times per night is rated 20 percent disabling.  Daytime voiding interval of less than one hour or awakening to void five or more times per night is rated 40 percent disabling. 

The Board notes that a Veteran is not entitled to a rating under both 38 C.F.R. § 4.115(a) and § 4.115(b).  Therefore, a rating based on renal dysfunction or urinary frequency will be favorable only if the Veteran meets the criteria for a rating in excess of 30 percent.

Analysis:
Facts

The Veteran contends that his left nephrectomy is more disabling than reflected by the 30 percent rating currently assigned.

During the appeal period, the Veteran underwent several VA examinations for his left nephrectomy.  A January 2008 VA examination report indicates that the Veteran's nocturia (nighttime frequency) was three times per night, and his daytime voiding interval was three hours.  His urinary symptoms were listed as difficult stream and straining to urinate.  The report indicates that there was no leakage, urinary tract infection, or obstructed voiding.  The report does note renal dysfunction but indicates that there was not a need for dialysis.  The examiner also noted that renal dysfunction was resolved after the left kidney removal.  The report notes that the Veteran had peripheral edema of the left ankle.  The report indicates that the Veteran experienced fatigue but no nausea, vomiting, weakness or lethargy.  Lab results revealed 4.3 gm/dL albumin, BUN of 14 mg/dL, and creatinine of 0.8 mg.  The Veteran's blood pressure was 130/80.

A December 2008 VA examination report for left nephrectomy indicates that the Veteran's kidney functions had been normal with the right kidney alone.  The examination report indicates that there was no urinary leaking, urinary tract infection or obstructed voiding.  The report also indicates that there was no renal failure or nephritis.  The report notes that kidney drainage had been required.  The report also notes that the Veteran had bilateral peripheral edema pretibial.  The report indicates that the Veteran experienced weakness, fatigue, and lethargy but no nausea or vomiting.  Lab results revealed 4.2 gm/dL albumin and BUN of 15, 16, and 12 mg/dL between November and July.  The Veteran's blood pressure was 140/83.

A February 2010 VA examination report for left nephrectomy indicates that there was no urinary leakage, urinary tract infection, obstructed voiding, or renal dysfunction.  The examination report also indicates that there was no history of nephritis.  The report notes that the Veteran had bilateral peripheral edema pretibial.  The report indicates that the Veteran did not experience nausea, vomiting, fatigue, lethargy, or weakness.  Lab results revealed 4.9 gm/dL albumin, BUN of 12 mg/dL, and creatinine of 0.7 mg.  The Veteran's blood pressure was 151/83.

A May 2011 genitourinary VA examination report indicates urinary symptoms of urgency and difficulty starting stream, weak/intermittent stream, dribbling, and urine retention.  His daytime voiding interval was listed as 1-2 hours, and his nocturia was listed as four times per night.  The examination report indicates that there was no urinary leakage, urinary tract infections, obstructed voiding, renal dysfunction or renal failures.  The examination report indicates that there was no evidence of renal insufficiency and uremia of the right kidney s/p left nephrectomy.  The report indicates compensatory hypertrophy of the right kidney secondary to left nephrectomy.  The examination report indicates mild lower extremity edema.  The report indicates that the Veteran experienced nausea, vomiting, fatigue, lethargy, and weakness.  Lab results revealed 4.6 gm/dL albumin, BUN of 14 mg/dL and creatinine of 0.7mg.  The Veteran's blood pressure was 154/90.

A June 2015 VA examination report for left nephrectomy indicates that the Veteran's last labs results show normal levels of his creatinine, BUN and electrolytes, and glomerular filtration rate for the right kidney, which indicate normal right kidney function.  The examination report indicates that there was no evidence of renal insufficiency or chronic kidney disease found.  The examination report indicates there was also no renal dysfunction, urolithiasis, or history of recurrent urinary tract or kidney infection.  The examination report indicates that there was no evidence of a right kidney condition and there was normal right compensatory physiological hypertrophy secondary to left kidney nephrectomy.  The examination report indicates that albumin and casts with history of acute nephritis were normal regarding the right kidney.  The Veteran's BUN was indicated to be normal at 16.  

The Veteran most recently underwent a VA examination for left nephrectomy in July 2016.  The examination report indicates that the Veteran does not have renal dysfunction or symptoms of renal dysfunction.  The examination report indicates that the Veteran does not require dialysis either.  The Veteran was noted to have recurrent symptoms of a urinary tract infection; the etiology is indicated as the 1963 kidney surgery.  The examination report also indicates that there is no nephritis, infection or pathology of the other kidney.  The report indicates that the Veteran does not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  The Veteran's BUN was 33 and noted as abnormal.  There was no response regarding his spot urine microalbumin/creatinine.  The examiner specifically noted that the Veteran has a complicated medical history, which includes overlapping symptomatology, such as weight loss.  The VA examiner further indicated that the Veteran's weight loss was not believed to be due to the kidney and would therefore not be discussed in this exam.  

The Veteran has also submitted extensive private treatment records regarding his left nephrectomy.  There are a few reports from Alaska Imaging Associates.  A January 2008 report indicates that the Veteran was seen for evaluation for slow urination and some burning.  A February 2008 report indicates that the right kidney enhances normally without evidence of mass, cyst, or obstruction.  Another February 2008 report indicates that there was no definite right kidney mass identified.  

There are numerous reports from Alaska Urological Institute.  A January 2008 report notes urinary frequency.  A March 2009 report indicates that the Veteran was seen for frequency and urgency of urination.  The report indicates that he had some significant improvement in voiding with Uroxatral.  The report also reflects the Veteran's statement that he felt it could he significantly better and that his estimation was there had been 50 percent improvement.  A November 2011 report indicates nocturia of two to three times per night.  A March 2013 report indicates urinary frequency of every 1-2 hours and urinating at night two to four times per night.  The report notes that there was change in urinary stream, difficulty emptying bladder, incontinence, painful urination and urinary urgency.    

A January 2014 report from Alaska Urological Institute indicates difficulty emptying bladder, incontinence, painful urination, urinary frequency, urinary urgency and urinating at night.  A March 2014 report indicates change in urinary stream, difficulty emptying bladder, incontinence, painful urination, urinary frequency, urinary urgency and urinating at night.  A January 2015 report indicates change in urinary stream, difficulty emptying bladder, incontinence, painful urination, urinary frequency, urinary urgency and urinating at night.  A May 2015 report notes no present fever or persistent infections.  Evaluation of genitourinary system revealed normal testes and no palpable masses.  A July 2015 report indicates that there was no evidence of renal dysfunction on urinalysis.  An October 2015 report indicates change in urinary stream, difficulty emptying bladder, incontinence, painful urination, urinary frequency, urinary urgency and urinating at night.

During his July 2012 Board hearing, the Veteran indicated that he has constant pain in his left side flank area from the original operation and has nerve entrapment in the scar tissue.  He indicated that today, his pain has gotten to a point where the only way he can sleep is in a recliner, which usually gets him 2-3 hours of sleep a day.  He stated that he believes he deserves a higher rating based on the longevity of time his wound was left open and the VA not doing anything to help him in those 25 years.  He stated that he believes that if the wound had been closed sooner, he would not have gotten so much scar tissue and subsequent pain.  The Veteran also indicated that he has edema and takes medication prescribed by the VA.  He also indicated that he wears compression stockings.  

Merits

Throughout the appeal period, the Veteran's symptoms have warranted a 30 percent rating.  The Board notes that the July 2016 VA examination report indicates a urinary tract infection related to the kidney surgery.  However, the examiner specifically indicated that there is no nephritis, infection, or pathology of the right kidney.  The June 2015 VA examination report also indicates there was no evidence of a right kidney condition and there was normal right compensatory physiological hypertrophy secondary to left kidney nephrectomy.  These findings are consistent with the majority of the other medical evidence of record indicating that the right kidney functions normally.  Thus, the Board finds the examinations probative.  As there is no impairment of the right kidney, Diagnostic Code 7500 for removal of one kidney is applicable.  The minimum and maximum rating for the removal of one kidney under Diagnostic Code 7500 is 30 percent.

While the Board finds that the record does not show impairment to the right kidney, The Board has still considered the March 2011 VA examination, which indicated compensatory hypertrophy of the right kidney secondary to left nephrectomy.  However, even if the hypertrophy of the right kidney is determined to be pathology of the other kidney, the Veteran does not meet the requirements for a higher rating for renal dysfunction.  

The Veteran's symptoms are not commensurate with a 60 percent rating for renal dysfunction.  While the record indicates edema, there is no indication of albuminuria.  There is also no evidence of definite decrease in kidney function.  To the contrary, the record consistently reflects that the Veteran's right kidney operates normally.  The July 2016 VA examination report also indicates that the Veteran does not have hypertension due to renal dysfunction or caused by any kidney condition.  Even in considering the Veteran's blood pressure during the appeal period, his diastolic pressure never exceeded 90.  The Veteran therefore does not meet the requirements for even the lowest, 10 percent, rating under Diagnostic Code 7101.    

The Veteran's symptoms are also not commensurate with an 80 percent rating for renal dysfunction.  While the record indicates that the Veteran experienced periods of weakness, fatigue, and lethargy, these symptoms are not sufficient to establish an overall poor health.  The record does not reflect that the Veteran experienced anorexia or weight loss due to his kidney.  Moreover, the July 2016 VA examiner specifically noted that the Veteran's weight loss was not due to his kidney condition.  

The Veteran also does not meet the requirements for a higher rating based on his urinary frequency.  At most, the Veteran's nocturia was three to four times per night, and his daytime voiding interval was 1-2 hours.  A 40 percent rating based on urinary frequency requires a daytime voiding interval of less than an hour and nighttime voiding of five or more times per night.  

The record specifically indicates that the Veteran did not experience any voiding dysfunction, obstructed voiding, or recurrent urinary tract infections.  Thus, consideration of a higher rating is not appropriate under those symptoms.    

The Board acknowledges the Veteran's statements that he believes he is entitled to a higher rating based on how long his wound was left open.  The Board is sympathetic to the Veteran's pain and circumstances due to his open wound.  However, the Board notes that the length of time of the Veteran's post-operative status is not determinative under the applicable rating schedule.  The Board also acknowledges the Veteran's contention that he would not be in so much pain had his wound not been left open for so long.  While the Veteran is competent to report those symptoms he can readily observe, such as pain, he is not competent to make a medical determination that the wound would not have caused as much pain had it been closed any sooner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board cannot afford probative value to these statements.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating than assigned.  Hart v. Mansfield, 21 Vet. App. at 505.  At no time during the appeal period was there any indication of albuminuria or of hypertension or voiding within the parameters of a higher rating.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that the preponderance of the evidence does not support the Veteran's claim for entitlement to a rating in excess of 30 percent for left nephrectomy.  




ORDER

Entitlement to a rating in excess of 30 percent for left nephrectomy for the entirety of the appeal period, is denied.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


